DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 (from which all other claims depend) recites the open-ended transitional phrase “comprising” while also reciting the close-ended transitional phrase “a balance consisting of.”  This renders the claims indefinite because it is unclear whether additional elements may be present in the composition.  For the purposes of search and examination, the claims will be treated as open-ended with additional elements (such as those recited in claims 4 and 5) being permitted by the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5210441 to Nakamisha et al in view of the evidentiary reference “Hardness Conversion Table.”
Regarding claims 1-3, 5 and 6, Nakamisha discloses a specific example alloy comprising the following composition (Nakamisha, abstract, Examples, column 3 line 60 – column 6 line 19, Tables 1 and 2, example 13) which lies within the instantly claimed composition:
Element
Claimed wt%
Nakamisha 13 wt%
Lies with?
Cr
0.3-0.7
0.41
Yes
Zr
0.025-0.15
0.12
Yes
Sn
0.005-0.04
0.021
Yes
P
0.005-0.03
0.005
Yes
Zr/P
≥5
24
Yes
Sn/P
≤5
4.2
Yes
Mg+Al+Fe+Ni+Zn+Mn+Co+Ti
0-0.03
Fe: 0.010
Ni: 0.015
Yes
Cu
Balance
Balance
Balance


Wherein the Vickers hardness at normal temperature is 169 Hv, lying within the instantly claimed range of 149 Hv or higher, and the electrical conductivity is 85.0% IACS, lying within the instantly claimed range of 70% IACS or higher
Nakamisha anticipates instant claims 1-3, 5 and 6 because Nakashima discloses an alloy lying within all of the limitations of instant claims 1-3, 5 and 6.
Regarding claim 7, according to the Hardness Conversion Table, the Vickers Hardness of 169 Hv of Nakamisha corresponds to a tensile strength of between 530 and 545 MPa, lying within the instantly claimed range of at least 470 MPa.
Regarding claim 9, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the alloy of Nakamisha could be used as an electrode material and thus meets instant claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5210441 to Nakamisha et al as applied to claims 1-3, 5-7 and 9 above and further in view of JPS 6141751 to Nagata et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Nakamisha discloses a copper material as set forth above.  Nakamisha does not disclose Si within a range of 0.005 mass% or more and 0.03 mass% or less.
Nagata discloses that Si may be added to Cu/Zr/Sn alloys in an amount of 0.02 to 0.04% to improve the heat resistance of the material (Nagata, page 2 line 73 – page 3 line 2).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.02-0.04% Si (overlapping the instantly claimed ranges) to the material of Nakamisha.  The motivation for doing so would be to improve the heat resistance of the material (Nagata, page 2 line 73 – page 3 line 2).
Regarding the overlapping ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nakashima in view of Nagata including the instantly claimed because Nakashima in view of Nagata discloses the same utility throughout the disclosed ranges.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5210441 to Nakamisha et al as applied to claims 1-3, 5-7 and 9 above and further in view of JPH09263864 to Ogura et al (cited by applicant in IDS, the English language machine translation provided by applicant has been relied upon for examination purposes).
Nakamisha discloses a copper material as set forth above.  Nakamisha does not disclose the copper material is in the form of a commutator segment.
Ogura discloses that copper alloys with high conductivity and wear resistant have a known use as commutator segments (Ogura, para [0002]).
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the copper material of Nakamisha as a commutator segment as suggested by Ogura.  The motivation for doing so is that the copper material of Nakamisha has high conductivity and wear resistance and Ogura discloses that copper alloys with high conductivity and wear resistant have a known use as commutator segments (Ogura, para [0002]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738